DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has further amended independent claims 1, 2 and 5 to include additional features to distinguish over the prior art.
Response to Arguments
Regarding claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hara Keita (Japanese Patent Application Publication JP2006320621 English translation) in view of Huboi (U.S. Patent Publication 8,108,218), applicant argues (see pages 14-15 of applicant's remarks filed June 16, 2022) none of the references, alone or in combination, teach or suggest the features of “a control section that controls a state of the conditioned air if the determination section determines that the verbal information includes the anger term”, since the rejection relies on the description by Hara Keita that “controlling a state of the conditioned air” is done by discharging fragrance, however, as applicant points out, “a state of the conditioned air” is explicitly defined by applicant’s disclosure paragraph 0356 to be only that of temperature, wind volume, wind direction or any combination thereof, which the combination does not describe controlling based on verbal information including the anger term. Applicant’s remarks have been fully considered and are persuasive since the specific definition, as defined by applicant’s disclosure, of a state of the conditioned air limits it to be only controlling the state of: the temperature of the conditioned air, or the wind volume of the conditioned air, or the wind direction of the conditioned air, when the determination section determines that the verbal information includes the anger term. Accordingly, the rejection is withdrawn.
Regarding claim 4 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshiharu (Japanese Patent Application Publication JP2013200080 English translation), applicant argues (see pages 10-11 of applicant's remarks) Yoshiharu does not describe or suggest the features of amended claim 4 that the message being output to the user is done audibly, and that the user’s response to the message is done audibly. Applicant’s remarks have been fully considered. However, in a related field of endeavor (i.e. air conditioner remote control using audible messages) Katsunori (Japanese publication JP 3827058 English translation) teaches (Fig. 1, Abstract, para 0019-21, 0030, 0051) a system for control of air conditioning system having a microphone 6/speech recognition engine 7 [sound input unit] and a dialog information output unit 16/speech synthesis engine 17/speaker 18 [sound output unit], the dialog information output unit 16/speech synthesis engine 17/speaker 18 utilized to output a query message audibly to the user and the microphone 6/speech recognition engine 7 utilized to obtain an audible answer from the user to the message that was output audibly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Katsunori to Yoshiharu to include the sound output and input units to allow the output message and input answer message to be done audibly, thus providing an enhanced user interface by incorporating an alternate means of control interaction by using the well-known technique of voice sound dialog exchange as taught by Katsunori, providing a convenience to the user when operating the conditioning system. See below rejection.
Regarding claim 6 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tadaya et al. (Japanese Patent Application Publication JP2005110218 English translation), applicant argues (see page 13 of applicant's remarks) Tadaya does not describe or suggest the features of amended claim 6 of outputting a message to the user based on the sequential pattern extracted. Applicant’s remarks have been fully considered. Tadaya (para 0040) teaches the user operation extraction unit 105 transmits [output unit] the extracted history data [outputs a message] related to the operation of the devices by the user pertaining to the extracted history data of operations of the devices [sequential instruction pattern]. Tadaya does not explicitly disclose the extracted history data is output to the user. However, in a related field of endeavor (i.e. outputting a message to a user based on extracted pattern data) Spears et al. (WIPO Patent Application Publication WO2012/075485) teaches (para 0016, 0044, 0050) outputting a display accessible by a user [output a message to the user] based on the extracted operation data of devices. In addition, Tadaya teaches (para 0018) device cooperation device 001 includes a display unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Spears to Tadaya to allow the user operation extraction unit 105 to also output the extracted history data to Tadaya’s display unit, thus providing an enhanced user interface and convenience to the user by providing the user with a display of the extracted device operation data allowing for user review (Spears para 0016, 0046) by utilizing a display unit that is already part of the system. See below rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu (Japanese Patent Application Publication JP2013200080 English translation) in view of Katsunori (Japanese publication JP 3827058 English translation).

Regarding Claim 4, Yoshiharu discloses:
An indoor environment control system (para 0013-15: air conditioner control system of figs. 1, 2 for controlling the environment in which the conditioner is located, the environment being indoor is implicitly taught since an air conditioner is for conditioning air of the of an enclosed area) comprising:
a storage unit that stores a set value of an indoor environment (para 0016, 0030: the adjusted set temperature and set humidity for the environment is set to a value, implicitly teaching a storage unit that stores the set value since the set value is utilized as a stored reference for the subsequent control process of the system);
a detection unit that detects a state value of the indoor environment (para 0032: environment sensor 14 measures the temperature and humidity of the environment);
an indoor environment control device that adjusts the indoor environment in accordance with the set value (para 0015-17: air conditioning device 2 includes CPU 10 that controls the air conditioner operation to regulate the environment in accordance with the set value);
an output unit that outputs a message for asking a user whether to accept the state value if the state value detected by the detection unit reaches the set value (para 0032-33, 0040-41: remote control 6 displays an inquiry screen to the user whether or not they are satisfied with the measured temperature and humidity after the measured temperature and humidity meets the adjusted set value – YES in step S6); and
an input unit that obtains an answer of the user to the message (para 0034-36: remote controller 6 receives input from the user in response to the inquiry).
Yoshiharu does not disclose the remote control 6 output and input units comprises a sound output and sound input units and that the message being output to the user is done audibly, and that the user’s response to the message is done audibly.
However, in a related field of endeavor (i.e. air conditioner remote control using audible messages) Katsunori (Japanese publication JP 3827058 English translation) teaches (Fig. 1, Abstract, para 0019-21, 0030, 0051) a system for control of air conditioning system having a microphone 6/speech recognition engine 7 [sound input unit] and a dialog information output unit 16/speech synthesis engine 17/speaker 18 [sound output unit], the dialog information output unit 16/speech synthesis engine 17/speaker 18 utilized to output a query message audibly to the user and the microphone 6/speech recognition engine 7 utilized to obtain an audible answer from the user to the message that was output audibly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Katsunori to Yoshiharu to allow the remote control 6 to include the sound output and input units to allow the output message and input answer message to be done audibly, thus providing an enhanced user interface by incorporating an alternate means of remote control interaction by using the well-known technique of voice sound dialog exchange as taught by Katsunori, providing a convenience to the user when operating the conditioning system.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Tadaya et al. (Japanese Patent Application Publication JP2005110218 English translation) hereinafter Tadaya in view of Spears et al. (WIPO Patent Application Publication WO2012/075485) hereinafter Spears.

Regarding Claim 6, Tadaya discloses:
A home system (para 0016: device cooperation system 008 of fig. 1 composed of the device cooperation device 001 and other external devices such as lighting 002, air conditioner 003, stereo 004, television 007, Kotatsu 006, entrance sensor 005, etc. installed in the home which communicate with each other through a home network.) comprising:
an input unit that receives an instruction from a user (para 0023-24, 0034-35: user operation is performed on the external device and the device cooperation device 001 records the user operation, implicitly teaching an input unit to accept the user operation);
a clock unit that obtains a time point (para 0010, 0029-30: user operation history data 300 of the external devices is collected and stored [obtains] in the user operation history storage unit 104, the user operation history data 300 includes a time 301 [time point] which indicates the time and date of a detected operation, implicitly teaching the clock unit);
a recording unit that records a log in which the time point and the instruction are associated with each other (para 0029-30: user operation history storage unit 104 collects and stores user operation history data 300 [log] of the user operation of external devices, the user operation history data includes a time 301 [time point] which indicates the time and date of the detected user operation);
a control unit that controls a plurality of devices in accordance with the instruction (para 0033-35, 0046, 0052, 0055: the device cooperation device 001 coordinates the operation of the external devices, for example, entrance sensor 005, lighting 002, television 007 and air conditioner by controlling the devices using a linked state operation that is based on the previously performed and logged user operations of the external devices);
a pattern extraction unit that, by analyzing the log, extracts a sequential instruction pattern including a plurality of the instructions given to the plurality of devices within a certain time difference (para 0027-59, figs. 6, 7, 8: user operation extraction unit 105 analyzes the user operation history data and extracts history data relating to the operations of the external devices by the user pertaining to the latest history data of operations of the external devices [sequential instruction pattern] within a predetermined time); and
an output unit that outputs a message based on the sequential instruction pattern extracted by the pattern extraction unit (para 0040: teaches the user operation extraction unit 105 transmits [output unit] the extracted history data [outputs a message] related to the operation of the devices by the user pertaining to the extracted history data of operations of the devices [based on extracted sequential instruction pattern].).
Tadaya does not explicitly disclose the extracted history data is output to the user.
However, in a related field of endeavor (i.e. outputting a message to a user based on extracted pattern data) Spears teaches (para 0016, 0044, 0050) outputting a display accessible by a user [output a message to the user] based on the extracted operation data of devices. In addition, Tadaya teaches (para 0018) device cooperation device 001 includes a display unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Spears to Tadaya to allow the user operation extraction unit 105 to also output the extracted history data to Tadaya’s display unit, thus providing an enhanced user interface and convenience to the user by providing the user with a display of the extracted device operation data allowing for user review (Spears para 0016, 0046) by utilizing a display unit that is already part of the system.
Allowable Subject Matter
Claims 1 – 3, 5 and 7 have no prior art rejections and the claims are not taught by or obvious over the prior art and are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653